DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on February 25, 2022 and is acknowledged.
Specification
The amendment filed 02/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 18 positively recited the limitations in line 8 “after said second material is placed in the voids” is not supported in the original disclosure. Paragraph [0029] of the original disclosure recited “and solidifying the second material”.
Claims 40, 44-50 recited the limitations “absent carbide” is not supported in the original disclosure. Paragraph [0024] of the original disclosure recited “metal carbides of Cb, Va, Mo, Ti encapsulated on a martensitic structure”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 18, 20, 40, 42 and 44-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 positively recited the limitations in line 8 “after said second material is placed in the voids” is not supported in the original disclosure. Paragraph [0029] of the original disclosure recited “and solidifying the second material”.
Claims 40, 44-50 recited the limitations “absent carbide” is not supported in the original disclosure. Paragraph [0024] of the original disclosure recited “metal carbides of Cb, Va, Mo, Ti encapsulated on a martensitic structure”.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 20, 40, 42 and 44-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 positively recited the limitations in line 8 “after said second material is placed in the voids” is not supported in the original disclosure. Paragraph [0029] of the original disclosure recited “and solidifying the second material”.
Claims 40, 44-50 recited the limitations “absent carbide” not supported in the original disclosure and is indefinite, it is unclear what element is being claimed.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 21, 22, 27, 29, 31 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Berton U.S. Patent (8,651,407) hereinafter Berton.
Regarding claim 21,
Berton discloses a method of making a hammermill hammer system (see in fig.1, 4b and 5), the method comprising: 
forming a hammer (see fig.4b) for use in said hammermill hammer system comprising: 
providing a hammer body (7) formed of a first metal composition (Cast Iron); 
forming a plurality of insert voids (space occupied by element 5 see fig.4b and 5) in a bottom surface of said hammer body (7), said insert voids spaced from one another and positioned between a front and back surface of the hammer body (see fig.4b); 
placing a non-solidified second metal composition (Titanium is recited to be in powder therefore solidified by compressed see col.5 lines 11-25) into each insert void of said plurality of insert voids, 
said second metal composition (Titanium carbide) having a different composition from said first metal composition (Cast Iron), 

allowing said second metal (Titanium carbide) to solidify in each of said insert voids to form a metal insert (5) in each of said insert voids (the second metal solidified in and with the first material insert voids); and, 
securing said hammer (fig.4b) to said hammermill hammer system (see Col.1 lines 6-15).
Berton discloses a first and second materials (5 and 7), wherein the first material is made of cast iron and the second material is made of titanium carbide (as recited in Col.5 lines 29-39) but does not disclose the second material to have a greater abrasion resistance than the first material, and the first material to have a greater impact resistance than the second material and since no criticality is recited for the second material to have a greater abrasion resistance than the first material, and the first material to have a greater impact resistance than the second material and all metals have a degree of abrasive and impact resistances and it is well known in the mechanical art to use different type of material suitable for different function and ensure effectiveness of operation therefore it would have been obvious to the skilled artisan before the effective filing date to have the second material to have a greater abrasion resistance than the first material, and the first material to have a greater impact resistance than the second material to ensure effectiveness of operation and reduce on maintenance and downtime. Accordingly, it has been held to be within the general skill 
Regarding claim 22,
The prior art Berton discloses all limitations in claim 21.
Berton discloses wherein said hammer body (7) fully surrounds each of said metal inserts (5) except for a bottom end portion of said metal inserts (5, see fig.4b and 5e-h).
Regarding claim 27,
The prior art Berton discloses all limitations in claim 21.
Berton discloses wherein said step of forming said plurality of insert voids includes forming each of said insert voids in said hammer body (fig.4b) such that said plurality of insert voids are located symmetrically about a central axis of said hammer (see fig.4b), 

    PNG
    media_image1.png
    250
    301
    media_image1.png
    Greyscale

said central axis extending along a longitudinal length of said hammer body from a top surface a bottom surface of said hammer body (fig.4b shown the hammer upside down).
Regarding claim 29,
The prior art Berton discloses all limitations in claim 21.
Berton discloses the plurality of inserts (5) and the wearing surface (top surface of fig.4b), however Berton is silent about wherein a combined surface area of said bottom surface of said hammer body to be formed of 60-80% of said metal inserts and since no criticality was recited for the combined surface area of said bottom surface of said 
Regarding claim 31,
The prior art Berton discloses all limitations in claim 21.
Berton discloses the height of the metal inserts (5) which is shown in fig.4b, however Berton does not disclose the height to be of 0.5-4 inches, and since no criticality was recited for each of said metal inserts to have a height to be of 0.5-4 inches and it has been well known in the mechanical arts to construct hammer of the hammermill with metal inserts with different height deem suitable to improve effectiveness of the hammer therefore it would have been obvious to the skilled artisan before the effective filing date to construct the hammers of Berton with metal inserts to have a height to be of 0.5-4 inches to be able to improve effectiveness of the hammer. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Regarding claim 33,
The prior art Berton discloses all limitations in claim 21.
Berton discloses wherein at least two of said plurality of said metal inserts (5) is substantially perpendicular to a bottom surface of the hammer body (7, fig.4b shows a curved bottom surface, the inserts are also curved to comply with the bottom surface and extents perpendicular).
Regarding claim 34,
The prior art Berton discloses all limitations in claim 27.
Berton discloses wherein a combined weight of the plurality of metal inserts (5) is equally distributed about a central axis of the hammer (fig.4b above shows the inserts are positioned symmetrically therefore the weight is considered to be equally distributed about a central axis).
Regarding claim 35,
The prior art Berton discloses all limitations in claim 21.
Berton discloses said first metal composition (7) to have a volume (fig.4b shows element 7 in 3 dimension therefore the composite has a volume) but does not disclose a volume of material of said first metal composition to be at least 50% of a volume of said hammer and since no criticality was recited for the volume of the first metal composition to be at least 50% of a volume of said hammer and well known in the mechanical arts to construct hammer of the hammermill to comprise metal compositions with different volume deem suitable to improve effectiveness of the hammer therefore it would have 
Regarding claim 36,
The prior art Berton discloses all limitations in claim 21.
Berton discloses wherein at least two of said plurality of insert voids have the same shape and size (see fig.4b).
Claims 23-26, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Berton U.S. Patent (8,651,407) hereinafter Berton in view of Hall et al. US. Publication (7,523,794) hereinafter Hall.
Regarding claim 23,
The prior art Berton discloses all limitations in claim 21.
Berton does not disclose wherein said step of forming said plurality of insert voids includes forming first and second rows of insert voids, each of said first and second rows of insert voids includes a first and second insert voids, said first and second insert voids in said first row of insert voids is located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids, said first and second rows of insert voids fully spaced from said front and back surface of said hammer body.

    PNG
    media_image2.png
    659
    494
    media_image2.png
    Greyscale

Berton and Hall disclose both art in the same field of endeavor (i.e. comminution).
Hall, in a similar art, teaches in embodiment of figure 13, wherein said step of forming said plurality of insert voids (recess occupied by inserts element 106, recited in Col.8 lines 23-24) includes forming first and second rows of insert voids (see fig.13), each of said first and second rows of insert voids (recess) includes a first and second insert voids (see fig.13 above) and said first and second rows of insert voids fully spaced from said front and back surface of said hammer body (see fig.13 above). Hall teaches the arrangement of each of said first and second rows of insert voids to include a first and second insert voids to be able to reduce on maintenance and downtime (Para.[0012]).
It would have been obvious to the skilled artisan before the effective filing date to construct the hammer of Berton with each of said first and second rows of insert voids to include a first and second insert voids as taught in Hall to be able to reduce on maintenance and downtime (Para.[0012]).

Regarding claim 24,
The prior art Berton discloses all limitations in claim 22.
Berton does not discloses wherein said step of forming said plurality of insert voids includes forming first and second rows of insert voids, each of said first and second rows of insert voids includes a first and second insert voids, said first and second insert voids in said first row of insert voids is located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids, said first and second rows of insert voids fully spaced from said front and back surface of said hammer body.
Hall, in the similar art, teaches in embodiment of figure 13, wherein said step of forming said plurality of insert voids (recess occupied by inserts element 106, recited in Col.8 lines 23-24) includes forming first and second rows of insert voids (see fig.13), each of said first and second rows of insert voids (recess) includes a first and second insert 
It would have been obvious to the skilled artisan before the effective filing date to construct the hammer of Berton with each of said first and second rows of insert voids to include a first and second insert voids as taught in Hall to be able to reduce on maintenance and downtime (Para.[0012]).
Berton as modified by Hall clearly illustrates the first and second insert voids in said first row of insert voids and the first and second insert voids in said second row of insert voids are located at a distance to said front surface (fig.9), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the first and second insert voids in said first row of insert voids to be located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 25,
The prior art Berton as modified by Hall discloses all limitations in claim 23.
Berton as modified by Hall, discloses wherein said step of forming said plurality of insert voids includes forming third and fourth rows of insert voids, said third and fourth rows of 
Regarding claim 26,
The prior art Berton as modified by Hall discloses all limitations in claim 24.
Berton as modified by Hall, discloses wherein said step of forming said plurality of insert voids includes forming third and fourth rows of insert voids, said third and fourth rows of insert voids fully spaced from said front and back surface of said hammer body (Hall, see fig.13 above).
Regarding claim 28,
The prior art Berton as modified by Hall discloses all limitations in claim 26.
Berton as modified by Hall, discloses wherein said step of forming said plurality of insert voids includes forming each of said insert voids in said hammer body (1300) such that said plurality of insert voids are located symmetrically about a central axis of said hammer (1300), said central axis extending along a longitudinal length of said hammer body from a top surface a bottom surface of said hammer body (Hall, see fig.13 above).
Regarding claim 30,
The prior art Berton as modified by Hall discloses all limitations in claim 28.
Berton as modified by Hall, discloses the plurality of inserts (Hall,106) and the wearing surface (Hall,102), however neither Berton nor Hall discloses wherein a combined surface area of said bottom surface of said hammer body to be formed of 60-80% of said metal inserts and since no criticality was recited for the combined surface area of said bottom surface of said hammer body to be formed of 60-80% of said metal inserts and well known in the mechanical arts to construct hammer of the hammermill with the 
Regarding claim 32,
The prior art Berton as modified by Hall discloses all limitations in claim 30.
Berton as modified by Hall discloses the height of the metal inserts (Hall, 106) which is shown in fig.2, however neither Berton nor Hall discloses the height to be of 0.5-4 inches, and since no criticality was recited for each of said metal inserts to have a height to be of 0.5-4 inches and it has been well known in the mechanical arts to construct hammer of the hammermill with metal inserts with different height deem suitable to improve effectiveness of the hammer therefore it would have been obvious to the skilled artisan before the effective filing date to construct the hammers of Berton with metal inserts to have a height to be of 0.5-4 inches to be able to improve effectiveness of the hammer. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not .
Allowable Subject Matter
Claims 37-39 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art are Berton in view of Hall which discloses each, hammermill hammer with body portion with inserts however it is in the opinion of the Examiner that the art of record neither anticipates nor render obvious
Claim 37, 
“said hammer body fully surrounds a plurality of said metal inserts except for a bottom end portion of said metal inserts … allowing said second metal to solidify in each of said insert voids of said plurality of insert voids to form a metal insert in each of said insert voids of said plurality of insert voids, each of said metal inserts has a height of 0.5-4 inches; and, securing said hammer to said hammermill hammer system.”
Claim 38,
“said hammer body fully surrounds a plurality of said metal inserts except for a bottom end portion of said metal inserts… said second metal composition includes a) a first metal material formed of one or more metals selected from the group consisting of manganese, chromium, molybdenum, titanium, vanadium, niobium, and boron, or b) a second metal material formed of one or more metal carbides of Cb niobium, vanadium, and molybdenum, that are encapsulated in a martensitic structure,…”
Response to Arguments
In response to Applicant’s arguments in the remarks dated 02/25/2022 and the previous new mater rejection is withdrawn however other new matter rejections are given based on the newly presented amendments.
Applicant's arguments have been considered but they are not persuasive for the reason below. 
With respect Applicant's arguments of pages 1-2, Applicant stated that reference Berton teaches a different method for forming the impact resistance tool and also stated that the reference does not disclose the limitation of “forming a body portion comprising a plurality of voids”. 
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Berton are drawn to hammermill apparatus having hammer with body and inserts and in column 4 line 43. By definition void is same as space and fig.5e-5h discloses the formation of the body portion comprising a plurality of voids (the mold discloses voids/space during formation of the body portion (shown in the figure 5e)). As stated by the Applicant, reference Berton teaches a different method for forming the impact resistance tool and in the product-by-process claims, the determination of patentability is based on the product itself (MPEP 2113). 
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

March 12, 2022

/S.O.B./Examiner, Art Unit 3725       

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725